DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "132", “150”, “154” and “254" have all been used to designate the same feature in Fig. 1d and Fig. 2c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Estep (U.S. Pat. 1752790).
Regarding Claim 1, Estep teaches: 
A valve assembly (Fig. 1) for controlling fluid communication into a periodically pressurized chamber (Fig. 1, 9), comprising: 
a pressure segment (Fig. 1, generally items 22, 26, 27, 25), 
a mounting segment (Fig. 1, generally items 13, 11, 11a/11b, 16, 17, 31-33), 
a port segment (Fig. 1, generally items 12, 15), 
and a seat segment (Fig. 1, generally interface between items 18 and 19); 
the pressure segment including a spring (26/27) and a tension retainer (22);
the mounting segment including a mounting interface (valve cage 13 is received by cylinder head bore 11, features 11a/11b); 
the port segment including at least one port (Fig. 2, port 15)and a port framework (Fig. 2 cage 13 frames port 15); 
the seat segment including a valve seat (Fig. 1, 18)and a pressure chamber seal (Fig. 1, interface between valve head 19 and valve seat 18); 
and the pressure chamber seal sealing the valve assembly from pressures within the periodically pressurized chamber (“an inner compression spring 26 and an outer compression spring 27, which serve and function to maintain the valve head 19 upon the valve seat 18, except when the same is mechanically unseated or opened downwardly by a cam”; see Page 2 lines 33-38. Additionally, reference indicates the valve seals against combustion chamber pressures of 500 pounds per square inch. See page 2 lines 105+).

Regarding Claim 2, Estep further teaches: further comprising: a lift valve (Fig. 1, poppet valve comprising stem 20 and head 19) having a valve stem (20) and a valve head (19); the valve head having a valve head perimeter; and the valve head perimeter having a valve seat face (Fig. 1, valve is shown having a round perimeter and a valve seat face that compliments the valve seat surface 18 in order to selectively and effectively seal the combustion chamber 9)

Regarding Claim 3, Estep further teaches: further comprising: the valve seat (18) having an inside perimeter forming a round valve orifice (Fig. 4, round profile of combustion chamber port/orifice 18 is shown), and a seat seat-face on the inside perimeter. (Fig. 1, 18)

Regarding Claim 4, Estep further teaches: further comprising: the valve seat having a valve seat inside perimeter forming a round valve orifice (Fig. 4, round profile of combustion chamber port/orifice 18 is shown), and a valve seat-face on the inside perimeter((Fig. 1, valve is shown having a round perimeter and a valve seat face that compliments the valve seat surface 18 in order to selectively and effectively seal the combustion chamber 9) ; the valve assembly having an open position where the pressure segment is compressed and the valve head extends from the valve orifice; and the valve assembly having a closed position where the pressure segment is extended and the valve seat-face impinges against the seat seat-face (“an inner compression spring 26 and an outer compression spring 27, which serve and function to maintain the valve head 19 upon the valve seat 18, except when the same is mechanically unseated or opened downwardly by a cam”; see Page 2 lines 33-38.  Examiner notes

Regarding Claim 5, Estep further teaches: further comprising: the valve seat inside perimeter sized to correspond to the valve head perimeter so that the valve seat-face and the seat seat-face form a tight seal when the valve is in the closed position (Fig. 1, 2, and 4 clearly illustrate the valve seat inside perimeter and valve head perimeters are correspondingly sized in order to form a tight seal when the valve is in the closed position, depicted by Fig. 1)



Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Berchtold (U.S. Pat. 4200066).
Regarding Claim 1, Berchtold teaches: 
A valve assembly (Fig. 1) for controlling fluid communication into a periodically pressurized chamber (26), comprising: 
a pressure segment (Fig. 1, generally items 14, and 16, and unlabeled inner/outer coil springs), 
a mounting segment (Fig. 1, generally items 12, 15, and additional stepped bores in cylinder head 11 configured to receive cage 12), 
a port segment (Fig. 1, items 36, 38), 
and a seat segment (Fig. 1, item 13 and mating surface portions of poppet valve body ‘A’); 
the pressure segment including a spring (14 and coil springs) and a tension retainer (valve rocker casing 16 and unlabled lower spring seat/perch);
the mounting segment including a mounting interface (Fig. 1, generally items 12, 15, and additional stepped bores in cylinder head 11 configured to receive cage 12); 
the port segment including at least one port (38) and a port framework (37, See Col. 3 lines 24-41); 
the seat segment including a valve seat (13) and a pressure chamber seal (Fig. 1, valve seat surfaces 13 match corresponding valve head surfaces shown on valve head ‘A’); 
and the pressure chamber seal sealing the valve assembly from pressures within the periodically pressurized chamber (Fig. 1, valve ‘A’ is shown in its open position but is configured to seat on valve seat 13 in a closed position in order to seal combustion chamber 26 from ports 36/38).

Regarding Claim 2, Berchtold further teaches: further comprising: a lift valve (Fig. 1, poppet valve) having a valve stem (18) and a valve head (‘A’); the valve head having a valve head perimeter; and the valve head perimeter having a valve seat face (Valve head ‘A’ is shown having a round perimeter comprising a chamfered valve seat face configured to seat on valve seat 13 in a closed position in order to seal combustion chamber 26 from ports 36/38.)

Regarding Claim 3, Berchtold further teaches: further comprising: the valve seat (13) having an inside perimeter forming a round valve orifice (Fig. 1, round profile of combustion chamber port/orifice 13 is shown), and a seat seat-face on the inside perimeter. (Fig. 1, 13, note illustrated conventional stepped surface profiles)


Regarding Claim 4 Berchtold further teaches: further comprising: the valve seat having a valve seat inside perimeter forming a round valve orifice (Fig. 1, round profile of combustion chamber port/orifice 13 is shown), and a valve seat-face on the inside perimeter(Valve head ‘A’ is shown having a round perimeter comprising a chamfered valve seat face configured to seat on valve seat 13 in a closed position in order to seal combustion chamber 26 from ports 36/38.) ; the valve assembly having an open position where the pressure segment is compressed and the valve head extends from the valve orifice (Fig. 1, valve shown in open positin); and the valve assembly having a closed position where the pressure segment is extended and the valve seat-face impinges against the seat seat-face (Fig. 1, Col. 2 line 53, valve configured to open/close reciprocally during engine operation, closed position seals valve head ‘A’ against valve seat 13 in conventional manner.)

Regarding Claim 5, Berchtold further teaches: further comprising: the valve seat inside perimeter sized to correspond to the valve head perimeter so that the valve seat-face and the seat seat-face form a tight seal when the valve is in the closed position (Fig. 1 and associated disclosure clearly illustrates the valve seat inside perimeter and valve head perimeters are correspondingly sized/shaped/profiled in order to form a tight seal when the valve is in the closed position)




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkhill (U.S. Pat. 1893209) discloses an internal combustion engine configured with “valve cages” that encapsulate a reciprocating poppet valve within a bore of the cylinder head.

    PNG
    media_image1.png
    373
    331
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747